UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6781


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

ALAN BOYD DONTA BARNETT, a/k/a Big Al,

             Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Frank D. Whitney, Chief District Judge. (3:12-cr-00188-FDW-DSC-2)


Submitted: August 24, 2017                                        Decided: August 29, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan Boyd Donta Barnett, Appellant Pro Se. Thomas Michael Kent, OFFICE OF THE
UNITED STATES ATTORNEY, Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina; Daniel Steven Ryan, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alan Boyd Donta Barnett appeals the district court’s text order denying his motion

to remand his closed criminal proceeding to state court. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Barnett, No. 3:12-cr-00188-FDW-DSC-2 (W.D.N.C. June 1,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                              AFFIRMED




                                            2